Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the power source must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, and 9-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear what is meant by the limitation “two speed apart stator windings”.  For examining purposes, the limitation will be construed as “at least two spaced apart stator windings”.  Claims 3-6, and 9-23 are likewise rejected for their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botti et al. (US 201301119185) in view of Sakai (US 5619087) and Pohl (JP 2014222110).

1. Botti et al. teach:
(Currently amended) An electrically powered propellor apparatus 200 comprising an axial flux electric machine 100, 
the electric machine comprising a rotor 602,
a shaft 308,
wherein the shaft mounts the rotor,
wherein the shaft has a propeller/rotor blades 201 mounted on at least one end thereof,
a housing (annotated figure below), wherein the housing is formed in at least two parts; but does not teach:  
i) two spaced apart stator windings, wherein the shaft is mounted in at least two spaced apart thrust bearings, each of the thrust bearings configured to resist thrust in opposing axial directions of the shaft, and 
ii) wherein at least one of the thrust bearings is attached to the housing, and 
iii) wherein the rotor is situated between the space apart stator windings, and wherein each stator windings is in thermal contact with a respective one of the at least two housing parts.

    PNG
    media_image1.png
    528
    706
    media_image1.png
    Greyscale

Sakai teaches that i) two spaced apart stator windings 35B-1/35B-2, wherein the shaft 38 is mounted in at least two spaced apart bearings (annotated fig below) and iii) wherein the rotor 30 is situated between the space apart stator windings (fig below), and wherein each stator windings is in thermal contact with a respective one of the at least two housing parts 33/34-2 to provide an axial gap machine which can rotate at high speed and generate a large output (excerpt below).  As for the limitation “at least two spaced apart thrust bearings, wherein each of the thrust bearings configured to resist thrust in opposing axial directions of the shaft and at least one of the thrust bearings is attached to the housing”, Pohl teaches that thrust bearings are used for axial load support.  Since Botti et al. teaches an axial gap motor driving a propeller/rotor blade to generate thrust in axial directions (fig above) and Sakai teaches two spaced apart bearings attached to the housing, one having ordinary skill in the art would be motivated to adopt the design of “at least two spaced apart thrust bearings, wherein each of the thrust bearings configured to resist thrust in opposing axial directions of the shaft and at least one of the thrust bearings is attached to the housing” to support the rotor in an axial direction.

    PNG
    media_image2.png
    792
    721
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    70
    862
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    254
    858
    media_image4.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Botti et al. so that i) two spaced apart stator windings, wherein the shaft is mounted in at least two spaced apart thrust bearings, each of the thrust bearings configured to resist thrust in opposing axial directions of the shaft, and ii) wherein at least one of the thrust bearings is attached to the housing, and iii) wherein the rotor is situated between the space apart stator windings, and wherein each stator windings is in thermal contact with a respective one of the at least two housing parts, as taught by Sakai and Pohl so as to provide an axial gap machine with high output and speed and to support the machine in the axial direction.
	3. Botti et al. has been discussed above, re claim 1 above; but does not teach that each of the at least two thrust bearings is attached to the housing.

	Sakai teaches that each of the bearings is attached to the housing to support the shaft (fig above) but does not teach the use of thrust bearings.  As for the limitation “each of the at least two thrust bearings is attached to the housing”, Pohl teach that thrust bearings are used for axial support (excerpt above).  Pohl teaches that thrust bearings are used for axial load support.  Since Botti et al. teaches an axial gap motor driving a propeller/rotor blade to generate thrust in axial directions (fig above) and Sakai teaches two spaced apart bearings attached to the housing, one having ordinary skill in the art would be motivated to adopt the design of “each of the at least two thrust bearings is attached to the housing” to support the rotor in an axial direction.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Botti et al. so that each of the at least two thrust bearings is attached to the housing, as taught by Sakai and Pohl so as to provide an axial gap machine with high output and speed and to support the machine in the axial direction.
4. Botti et al. has been discussed above, re claim 3 above; but does not teach that each thrust bearing that is attached to the housing is mounted in the housing.

	Sakai teaches that each of the bearings is attached to the housing to support the shaft (fig above) but does not teach the use of thrust bearings.  As for the limitation “each thrust bearing that is attached to the housing is mounted in the housing”, Pohl teach that thrust bearings are used for axial support (excerpt above).  Pohl teach that thrust bearings are used for axial load support.  Since Botti et al. teaches a axial gap motor driving a propeller/rotor blade to generate thrust in axial directions (fig above) and Sakai teaches two spaced apart bearings attached to the housing, one having ordinary skill in the art would be motivated to adopt the design of “each thrust bearing that is attached to the housing is mounted in the housing” to support the rotor in an axial direction.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Botti et al. so that each thrust bearing that is attached to the housing is mounted in the housing, as taught by Sakai and Pohl so as to provide an axial gap machine with high output and speed and to support the machine in the axial direction.

5. Botti et al. has been discussed above, re claim 3 above; but does not teach that each thrust bearing is mounted in a thrust bearing support.

	Sakai teaches that each of the bearings is attached to the housing which acts as a support for the bearings to support the shaft (fig above) but does not teach the use of thrust bearings.  As for the limitation “each thrust bearing is mounted in a thrust bearing support”, Pohl teach that thrust bearings are used for axial support (excerpt above).  Pohl teach that thrust bearings 462 are used for axial load support.  Since Botti et al. teaches a axial gap motor driving a propeller/rotor blade to generate thrust in axial directions (fig above) and Sakai teaches two spaced apart bearings attached to the housing, one having ordinary skill in the art would be motivated to adopt the design of “each thrust bearing is mounted in a thrust bearing support” to support the rotor in an axial direction.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Botti et al. so that each thrust bearing is mounted in a thrust bearing support, as taught by Sakai and Pohl so as to provide an axial gap machine with high output and speed and to support the machine in the axial direction. 

6. Botti et al. has been discussed above, re claim 5 above; but does not teach that each thrust bearing support is attached to the housing.

	Sakai teaches that each of the bearings is attached to the housing which acts as a bearing support combined with the housing itself to support the shaft (fig above) but does not teach the use of thrust bearings.  As for the limitation “each thrust bearing support is attached to the housing”, Pohl teach that thrust bearings are used for axial support (excerpt above).  Pohl teach that thrust bearings are used for axial load support.  Since Botti et al. teaches a axial gap motor driving a propeller/rotor blade to generate thrust in axial directions (fig above) and Sakai teaches two spaced apart bearings attached to the housing, one having ordinary skill in the art would be motivated to adopt the design of “each thrust bearing support is attached to the housing” to support the rotor in an axial direction.

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Botti et al. so that each thrust bearing support is attached to the housing, as taught by Sakai and Pohl so as to provide an axial gap machine with high output and speed and to support the machine in the axial direction.

22. Botti et al. teach:
(Currently amended) The combination of Claim 13, wherein said combination is an aerial vehicle.


Allowable Subject Matter
Claims 9-21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832